RENDERED: APRIL 9, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1055-MR


MARTHA MARTINEZ                                                    APPELLANT



                 APPEAL FROM WARREN CIRCUIT COURT
v.              HONORABLE STEVE ALAN WILSON, JUDGE
                        ACTION NO. 19-CI-00568



JB ELECTRIC, LLC; and
JB BRIDGEMAN                                                        APPELLEES



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, KRAMER, AND MAZE, JUDGES.

KRAMER, JUDGE: Martha Martinez appeals a July 28, 2020 order of the Warren

Circuit Court which summarily dismissed her wage and hour, breach of contract,

and retaliatory termination claims she asserted against her former employer,

appellee JB Electric, LLC, and her former supervisor and the owner of that
company, appellee JB Bridgeman (collectively “JB Electric”). Upon review, we

affirm.

                Most of the relevant facts, procedural history, and legal issues relevant

to this appeal are set forth in the circuit court’s well-written summary judgment

order. In relevant part, it provides:

                Plaintiff, Martha Martinez, is a former employee of JB
                Electric, LLC. In 2015, JB Bridgeman, owner of JB
                Electric, hired Martha Martinez to be the office manager.
                Plaintiff says she worked from 7:30 a.m. to 4:30 p.m.,
                Monday through Friday, and sometimes on Saturday.
                Plaintiff worked throughout the nine hours. If Plaintiff
                went to lunch, she says she was required to take her
                company phone or laptop in order to work through her
                lunch break. Plaintiff alleges that she is entitled to
                unpaid wages for her work during her lunch break, in the
                principal amount of five hours per week, times her hourly
                rate, times 52 weeks per year, throughout the course of
                her employment with JB Electric from 2015 to 2019. In
                September 2018, Plaintiff requested a raise.

                Plaintiff claims that Defendants violated certain
                provisions of the Kentucky Wages and Hours Act, and
                Plaintiff suffered a monetary loss as a result of this
                violation. KRS[1] 337.060; KRS 337.385. Plaintiff
                further claims that, when she brought the issue of her
                unpaid wages to the attention of her employer, she was
                terminated in retaliation. Plaintiff claims that this
                termination also violated the Kentucky Civil Rights Act.
                Plaintiff claims that JB Electric breached its contract with
                Plaintiff when it contracted to pay her at an hourly rate
                for every hour she worked, but only paid her for forty
                hours when she worked forty-five hours.


1
    Kentucky Revised Statute.

                                            -2-
                Defendant moved for summary judgment on these
                claims. Defendant asserts that Martinez is not an
                employee under KRS 337, and therefore not entitled to
                protection under the statute. Additionally, Defendant
                emphasizes that no claim for retaliatory termination
                based on gender or race exists because Plaintiff did not
                engage in protected activity.

                Plaintiff is not an employee under the statute, and,
                therefore, Plaintiff is not entitled to overtime wages.
                KRS 337.010; KRS 337.385. KRS 337.010(2)(a)(2)
                excludes from the definition of an employee “any
                individual employed in a bona fide executive,
                administrative, supervisory, or professional capacity, or
                in the capacity of an outside salesman, or as an outside
                collector as the terms are defined by administrative
                regulations of the commissioner.” The administrative
                regulations define “an individual employed in a bona fide
                administrative capacity” as an employee 1) compensated
                on a salary or fee basis at a rate of not less than $455 per
                week, 2) whose primary duty is the performance of office
                or nonmanual work directly related to the management or
                general business operations of the employer or the
                employer’s customers, and 3) whose primary duty
                includes the exercise of discretion and independent
                judgment with respect to matters of significance. 803
                KAR[2] 1:070. Plaintiff bears the burden of proving she
                is an employee. City of Louisville, Div. of Fire Serv.
                Managers Ass’n by & through Kaelin, 212 S.W.3d 89,
                95-96 (Ky. 2006).

                Plaintiff was the sole office manager and described her
                role with JB Electric as beyond that of an ordinary
                secretary or clerical worker. She acknowledged that her
                responsibilities were directly related to the business
                operations of JB Electric, and said she was “in charge of
                the general business operations.” Plaintiff said she
                prepared bank deposits, answered phones, scheduled

2
    Kentucky Administrative Regulation.

                                            -3-
electricians and technicians, invoiced customers and
contractors, prepared bills, scheduled city and county
inspections, filed and signed permits on behalf of the
company, and was responsible for delivery of parts to
technicians. Plaintiff admitted that these tasks were
significant and affected the business operations to a
substantial degree. Plaintiff conceded that she used her
discretion and judgment, and specifically cited her
discretion in creating marketing content.

The parties agree that Plaintiff received over $455 a week
in compensation, that her work was related to general
business operations, and that her work included the
exercise of discretion. However, Plaintiff argues that she
was paid on an hourly, rather than salaried basis. As
compensation for her work, Plaintiff received $680 a
week from 2015 to 2016. In November 2016, Plaintiff
received a raise to $720 a week. Plaintiff does not deny
that she was paid in the exact same amount weekly. She
never submitted time sheets or hours worked to anyone
until 2018 when she decided to begin inputting her time
in QuickBooks. Aside from her assumptions, Plaintiff
has provided no proof that she is hourly. The record
shows that Plaintiff was paid a salary. Plaintiff has not
proven that she is an employee under KRS 337.
Therefore, she is not entitled to unpaid wages.

Plaintiff cannot sustain an action for retaliatory
termination under KRS 337.990(9). When asked if she
had reported any wage and hour issue, Plaintiff admitted
that she “just asked for a raise” because she was taking
on more responsibility. Plaintiff did not engage in any
action or complaint about her wages. It is impossible for
her to be retaliated against for something she did not do.

Plaintiff has failed to show that she faced discrimination
at JB Electric, or that she was retaliated against for
complaining about discrimination. To establish
retaliation, the plaintiff must show: (1) that he was
engaged in a protected activity, (2) that he was subjected

                            -4-
             to adverse treatment by his employer, and (3) that there
             was a causal connection between the activity engaged in
             and the employer’s treatment of him. Ky. Dep’t of Corr.
             v. McCullough, 123 S.W.3d 130, 133-34 (Ky. 2003). A
             person engages in protected activity when he makes a
             charge, files a complaint, testifies, assists, or participates
             in any manner in any investigation under KRS 344. KRS
             344.280. Plaintiff never filed a charge of discrimination
             with the Kentucky Human Rights Commission, made an
             inquiry with KHRC, nor voiced a complaint to anyone at
             JB Electric regarding discrimination. Since Plaintiff did
             not take such action, her termination could not have been
             a retaliation.

             Nothing in the record indicates that Defendant breached
             its contract with Plaintiff. The facts show that Plaintiff
             was a salaried employee. Plaintiff’s employment did not
             require JB Electric to pay her based on her hours worked.
             Defendant paid Plaintiff for her work in accordance with
             their agreement.

             Following Plaintiff’s deposition, there is no genuine issue
             as to any material fact, and Defendants are entitled to
             summary judgment. Under KRS 337, Martinez is a bona
             fide administrative employee, so she is exempt from the
             protections of the statute and is not entitled to unpaid
             wages. Because she was a salaried employee and never
             filed a charge or complained of unpaid wages or
             discrimination, Plaintiff cannot sustain a claim of
             retaliation or breach of contract.

             On appeal, Martinez asserts the circuit court erred in summarily

dismissing her claims. We will discuss additional facts relevant to her claims over

the course of our analysis.

             When a trial court grants a motion for summary judgment, the

standard of review for the appellate court is de novo because only legal issues are

                                          -5-
involved. Hallahan v. The Courier Journal, 138 S.W.3d 699, 705 (Ky. App.

2004). Summary judgment is appropriate where “the pleadings, depositions,

answers to interrogatories, stipulations, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” CR3 56.03.

The movants bear the initial burden of demonstrating that there is no genuine issue

of material fact in dispute. The party opposing the motion then has the burden to

present “at least some affirmative evidence showing that there is a genuine issue of

material fact for trial.” Steelvest, Inc. v. Scansteel Service Center, Inc., 807
S.W.2d 476, 482 (Ky. 1991).

                A party responding to a properly supported summary judgment

motion cannot merely rest on the allegations in his pleadings. Continental

Casualty Co. v. Belknap Hardware & Manufacturing Co., 281 S.W.2d 914 (Ky.

1955). “[S]peculation and supposition are insufficient to justify a submission of a

case to the jury, and . . . the question should be taken from the jury when the

evidence is so unsatisfactory as to require a resort to surmise and speculation.”

O’Bryan v. Cave, 202 S.W.3d 585, 588 (Ky. 2006) (quoting Chesapeake & Ohio

Ry. Co. v. Yates, 239 S.W.2d 953, 955 (Ky. 1951)). On appeal, we must consider

the evidence of record in the light most favorable to the non-movant (i.e.,


3
    Kentucky Rule of Civil Procedure.

                                          -6-
Martinez) and must further consider whether the circuit court correctly determined

that there were no genuine issues of material fact and that the moving parties were

entitled to judgment as a matter of law. Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky.

App. 1996).

              As indicated, the circuit court dismissed Martinez’s KRS 337.385

wage and hour claim against JB Electric after determining there was no genuine

dispute in the evidence that Martinez’s employment with JB Electric had been in a

“bona fide administrative capacity” within the meaning of KRS 337.010(2)(a)2.

And, an individual works in a “bona fide administrative capacity,” and thus cannot

assert a claim under KRS 337.385, if, pursuant to 803 KAR 1:070 Section 3, they

are:

              (a) Compensated on a salary or fee basis at a rate of not
              less than $455 per week, exclusive of board, lodging, or
              other facilities;

              (b) Whose primary duty is the performance of office or
              nonmanual work directly related to the management or
              general business operations of the employer or the
              employer's customers; and

              (c) Whose primary duty includes the exercise of
              discretion and independent judgment with respect to
              matters of significance.

              With that said, Martinez does not contest that her employment with JB

Electric satisfied factors “(b)” and “(c),” set forth above. Regarding factor “(a),”

she likewise does not contest that she was compensated more than $455 per week

                                         -7-
at all relevant times. Rather, her sole contention is that per factor “(a),” she was

not compensated on “salary basis.”

              The term “salary basis” is an administrative term of art, defined in 803

KAR 1:070 Section 10, which provides in relevant part:

              (1)(a) An employee will be considered to be paid “on a
              salary basis” within the meaning of this administrative
              regulation if the employee regularly receives each pay
              period on a weekly, or less frequent basis, a
              predetermined amount constituting all or part of the
              employee’s compensation, which amount is not subject to
              reduction because of variations in the quality or quantity
              of the work performed. Subject to the exceptions in
              subsection 2 of this section, the employee shall receive
              his or her full salary for any week in which the employee
              performs any work without regard to the number of days
              or hour worked. Exempt employees need not be paid for
              any workweek in which they perform no work.

              (b) An employee shall not be considered to be “on a
              salary basis” if deductions from the employee’s
              predetermined compensation are made for absences
              occasioned by the employer or by the operating
              requirements of the business. Accordingly, if the
              employee is ready, willing and able to work, deductions
              shall not be made for time when work is not available.

(Emphasis added.)

              As the plaintiff in this wage and hour claim, Martinez had the burden

to prove she was not4 an exempt employee. City of Louisville, Div. of Fire v. Fire


4
 As explained in Kaelin, KRS Chapter 337 is Kentucky’s analogue to the Fair Labor Standards
Act (FLSA), 29 United States Code §§ 201-219, but it differs from the FLSA concerning the
burden of proof: under the FLSA, whether an employee is “exempt” is considered an affirmative

                                            -8-
Service Managers Ass’n ex rel. Kaelin, 212 S.W.3d 89, 94-95 (Ky. 2006). Part of

that burden required Martinez to demonstrate she was not salaried. And, as

explained in Kaelin, the appropriate metric for doing so is the “salary-basis test,”

which, as adopted by our Supreme Court, places the onus upon the plaintiff to

demonstrate they were “covered by a policy that permits disciplinary or other

deductions in pay ‘as a practical matter.’ That standard is met . . . if there is either

an actual practice of making such deductions or an employment policy that creates

a ‘significant likelihood’ of such deductions.” Id. at 96 (quoting Auer v. Robbins,

519 U.S. 452, 461, 117 S. Ct. 905, 911, 137 L. Ed. 2d 79 (1997)).

              Here, nothing of record demonstrates there was any practice at JB

Electric of actually making deductions from Martinez’s weekly pay. As the circuit

court observed, during her roughly four years of employment with the company,

Martinez was consistently paid $680 per week until November 2016; and she was

paid at least $720 per week until the date of her termination in February 2019.

              Boiled down, Martinez’s argument is, rather, that she sufficiently

adduced evidence demonstrating her pay was subject to an employment policy that

allowed for a deduction in her weekly pay. To that end, she asserts her weekly

wage was not “predetermined,” but was instead dependent upon the number of

days or hours she worked. Martinez points to the fact that JB Electric’s employee

defense for an employer to prove; whereas, under KRS Chapter 337, an employee is required to
prove they are not “exempt” as part of their prima facie case. See Kaelin, 212 S.W.3d at 94-95.

                                              -9-
handbook provides in relevant part, “When hired unless told otherwise, you are a

full-time employee working 40 hours per week (M-F 7:30am – 3:30pm).” She

notes that no salary-type arrangement was ever memorialized in writing with her

and that she was never told that her employment was subject to such an

arrangement. She also points to her deposition in this matter. There, she testified

about her interview with Bridgeman immediately prior to when he hired her in

2015. Regarding the subject of her compensation, she recalled telling him that she

“worked hourly.” She continued, “And I said – and anyway, he said, ‘And your

pay’ – and I said, ‘I make $17 an hour where I’m at.’ And he said, ‘That will be

fine.’”5

               Additionally, some evidence demonstrates, at least on paper, that

Martinez was paid either seventeen or eighteen dollars per hour, for forty hours of

work each week. To review, Martinez was paid $680 per week until November

2016; and, there is no dispute that until November 2016, Bridgeman calculated her

per-week compensation by multiplying seventeen dollars by forty. Furthermore,

Bridgeman admitted that when he gave Martinez a raise and began paying

Martinez $720 per week beginning in November 2016, he calculated that sum by


5
  For what it is worth, JB Electric disagrees with Martinez’s characterization of how she was
compensated. It notes Bridgeman testified in the course of his deposition that, according to his
recollection of his employment interview of Martinez in 2015, he merely promised to pay
Martinez the “equivalent” of seventeen dollars per hour, or “forty hours or forty times seventeen
dollars for a weekly amount,” an amount he believed – but concededly did not tell Martinez he
believed – was the equivalent of a salary.

                                              -10-
multiplying eighteen dollars by forty. Likewise, JB Electric produced its records

of what it paid Martinez on a weekly basis – including the receipts of what it

directly deposited into her bank account – dating back to May 31, 2017. Those

records indicate that “40.00,” according to JB Electric, consistently represented

Martinez’s “regular hours” worked per week; that she was paid at a “rate” of

“18.00”; and that with one exception,6 Martinez worked forty hours per week until

February 22, 2019, the date of her termination.

               Incidentally, stating that Martinez worked at least forty hours per

week during every week of her employment with JB Electric is not hyperbole: not

only is it exactly what Martinez’s payroll records reflect, but it is also consistent

with her unrefuted testimony that she never took any time off work during her

employment. Indeed, JB Electric had no record of Martinez ever taking time off

work; and Bridgeman testified he had no recollection of her ever doing so. Thus,

at least on paper, this is not inconsistent with the notion that Martinez received an

hourly wage from JB Electric, as opposed to a salary. See 803 KAR 1:070 Section

10(1)(a) (explaining “the employee shall receive his or her full salary for any week

6
  JB Electric’s records indicate that in the one instance where Martinez was credited for working
more than forty hours in a given workweek (i.e., during the week of October 22 through October
28, 2018, she was noted as having worked forty-five hours), Martinez was paid “overtime” at a
rate of twenty-seven dollars per hour for the additional five hours. JB Electric, for its part, notes
that Bridgeman testified he believed that when Martinez was paid for five hours of overtime for
the week of October 22 through 28, 2018, it was the unintended result of his “mess-up.”
Ultimately, however, this point is irrelevant. The ability of an otherwise exempt employee to
accrue overtime for hours worked in excess of their regularly scheduled shifts has no bearing
upon their salaried status. See Kaelin, 212 S.W.3d at 97.

                                                -11-
in which the employee performs any work without regard to the number of days or

hour worked.”).

             In short, the evidence, taken in the light most favorable to Martinez,

supports that JB Electric had an employment policy that might have allowed for

Martinez’s weekly pay to be reduced based upon the number of days or hours she

worked.

             But, that is not enough. The applicable standard is whether JB

Electric’s employment policy created a significant likelihood of such deductions.

Kaelin, 212 S.W.3d at 96. “Actual practice” is of “seminal importance.” Id.

Thus, regardless of whether JB Electric’s policy might have allowed for Martinez’s

weekly pay to be reduced based upon the number of days or hours she worked, the

issue is the level of attention JB Electric gave to that policy in the context of her

employment. See id. at 98 (“nonenforcement of an existing policy may actually

support an employer’s claim that its employees are salaried.” (citation omitted)).

             With that in mind, JB Electric contends, as it did below, that if it had

any such policy with respect to Martinez, its policy was, in practice, never

enforced and wholly ignored. In its brief, JB Electric argues:

             Although Martinez may contend that the parties never
             memorialized the salary arrangement, such a fact is
             inconsequential given the actual course of conduct of the
             parties for four years. It is difficult to grasp how
             someone could refute the fact they were a salaried
             employee when they were not required to keep track of

                                          -12-
                 their time for over three years and yet were paid a
                 consistent weekly sum each and every week.

                 We agree. To be sure, Martinez’s payroll records and unrebutted

testimony reflect that she never took any time off work during her employment and

that she worked forty hours per week. What is dispositive, however, is the

undisputed fact – as indicated by the circuit court in its own review of this matter –

that JB Electric never monitored the hours Martinez worked. Indeed, JB Electric

never asked Martinez to submit timesheets. Martinez never submitted timesheets

or hours worked to anyone until 2018, when she decided, on her own volition, to

begin inputting her time in QuickBooks.7 Martinez never asked to audit or review

how JD Electric was completing timesheets on her behalf; nor did she ask to be

paid for any hours in excess of forty per week during her tenure with JB Electric –

despite her present claim that she always8 worked forty-five hours each week. And

Bridgeman, who completed and approved each of Martinez’s timesheets during her

tenure with JB Electric, testified – unsurprisingly – that he did so without ever

7
    JB Electric never approved or otherwise adopted any of the timesheets Martinez completed.
8
  Whether Martinez adduced mere speculation regarding whether she worked during her lunch
hours, as opposed to evidence, was never a point raised or addressed below. As dicta, however,
we emphasize Martinez testified in her deposition that while she “answered the phone all the
time,” she never kept track of the time she spent on the phone during her lunch hour; and, she
acknowledged, “There’s no way for us to know how much time [she] spent on the phone on any
given day.” As indicated, KRS Chapter 337 is interpreted consistently with the FSLA; and, in
the words of one Court applying the FSLA – and analyzing roughly the equivalent of what
Martinez adduced – this is “nothing but low-octane fuel for speculation, not the plausible claim
that is required.” Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 115 (2nd Cir.
2013).

                                               -13-
consulting with Martinez or knowing how many hours she actually worked each

week.

             Based upon this undisputed, mutually understood, and continuing

course of conduct between Martinez and JB Electric, it cannot be said that

Martinez adduced affirmative evidence indicating JB Electric’s employment policy

regarding Martinez – a practice that entailed no monitoring of her time at all –

created a significant likelihood that her weekly pay would be reduced based upon

the amount of time she worked. Martinez accordingly failed to support that she

was not paid on a salary basis and, therefore, was not an exempt employee (i.e.,

employed in a “bona fide administrative capacity”). Summary judgment was

appropriate in this respect.

             Next, Martinez argues the circuit court erred in dismissing her breach

of contract claim against JB Electric. However, to the extent that she addresses

this issue in her brief, she does so only by contending, once again, that the circuit

court erred in determining she was paid on a salary basis. Having already

determined the circuit court committed no error in that regard, we affirm in this

respect as well.

             Lastly, Martinez asserts the circuit court erred in dismissing her

retaliation claims set forth above, which she asserted pursuant to KRS 337.990(9)

and KRS Chapter 344. She argues, “There was no question that JB fired [her] for


                                         -14-
her assertion of these claims, and whether her beliefs were reasonable or in good

faith should have been a question for the jury.” And, regarding what she believes

supported her claims, she points to two pages of Bridgeman’s deposition, in which

he testified:

                COUNSEL: Tell me why it is that J.B. Electric and
                Martha Martinez had a parting of the ways.

                BRIDGEMAN: Long story or short story?

                COUNSEL: Long story.

                BRIDGEMAN: Okay, long story. It won’t be that long.
                At the end of the round I started getting talked to by my
                employees, which Ryan Thomas was one of them, Jimmy
                Kirby was another one. They stopped me at my house
                and told me they’re scared to death that something’s
                going to happen to our company because she’s been
                talking about suing me and also said that she was trying –
                going to try to get me for other things other than this, so.

                COUNSEL: Ryan Thomas told you that?

                BRIDGEMAN: Yes.

                COUNSEL: Mr. Kirby told you that?

                BRIDGEMAN: Yes.

                COUNSEL: What was she going to sue you for?

                BRIDGEMAN: I think they were saying for pay, of
                course.

                COUNSEL: Wage and hour?




                                           -15-
BRIDGEMAN: And also for – I think that he said that
she was going to try to get me for sexist and racism
because she’s Spanish. That’s about it.

COUNSEL: Who told you that?

BRIDGEMAN: Jimmy and Ryan both were – met me,
pulled me off to the side and told me all this.

COUNSEL: They told you that Martha was going to sue
you for race discrimination?

BRIDGEMAN: Yes, sir.

COUNSEL: And tell me exactly what you remember
about that.

BRIDGEMAN: That was about it. I mean they’re like,
“We’re scared to death. We don’t want her to do
anything to our company. She’s already talked to a
couple of lawyers” and blah blah blah, this this this, and
“she’s going to sue you because she – because of the
wages and she thinks she could get something because
she’s a minority and a woman.”

COUNSEL: Anybody else tell you that?

BRIDGEMAN: No.

COUNSEL: Did you know that Martha Martinez was a
woman when you hired her?

BRIDGEMAN: Yes, I did.

COUNSEL: Did you know that she was Hispanic?

BRIDGEMAN: No, I did not.

COUNSEL: Did you ever –


                           -16-
BRIDGEMAN: But it doesn’t matter.

COUNSEL: Did you ever discriminate against her or –

BRIDGEMAN: No, not to my knowledge.

COUNSEL: – or have any reason to discriminate against
her because of her race or –

BRIDGEMAN: Uh-uh.

COUNSEL: – or her gender?

BRIDGEMAN: No, sir.

COUNSEL: Did Martha ever talk to you about having
been discriminated against because of her race or gender?

BRIDGEMAN: No, not to me. Not to me, no.

COUNSEL: Do you know – do you know if she ever
talked to anybody at all about being discriminated against
because of her race or gender?

BRIDGEMAN: Not while she was around me, so not
that I know of.

COUNSEL: Are you representing to me that Martha
Martinez told Mr. Kirby or Mr. Thomas that she was
going to bring some race or – or gender discrimination
claim?

BRIDGEMAN: I’m saying that’s what they told me, yes.

COUNSEL: They told you that she told them that?

BRIDGEMAN: Yes.




                          -17-
COUNSEL: Okay. Did you fire Martha Martinez
because she brought this wage and hour issue to your
attention?

BRIDGEMAN: No.

COUNSEL: Why did you fire her?

BRIDGEMAN: Because I – because of the other things,
because they said that they were – that what they said
was going to do to my company, so I had to – I didn’t
think it was – I think it was just time to get rid of her.

COUNSEL: Did you ask Martha Martinez about these
allegations of –

BRIDGEMAN: Yes, I did.

COUNSEL: – of race or gender discrimination before
you –

BRIDGEMAN: Yes. Sorry.

COUNSEL: – before you fired her?

BRIDGEMAN: Yes, at the time.

COUNSEL: Tell me what you –

BRIDGEMAN: At the same time I fired her I asked her
this first. Yes.

COUNSEL: Tell me what you remember about that.

BRIDGEMAN: That I was – I mean I just asked her,
“Did you talk to them and ask – and tell them that you
were suing me and that there was issues about” –

COUNSEL: Suing you for what?


                           -18-
             BRIDGEMAN: Well, that’s what – that’s what I told –
             that’s what I asked her.

             COUNSEL: Suing you for wage and hour –

             BRIDGEMAN: For wage and hour and for being sexist
             and racist.

             COUNSEL: Okay. So did you terminate her for
             bringing this wage and hour violation to your attention?

             BRIDGMAN’S COUNSEL: Objection.

             BRIDGEMAN: That was the smallest thing to do, and it
             was time for her to leave anyway.

             COUNSEL: Why?

             BRIDGEMAN: Well, because she, like I said, she was
             good at some things but other things she just wasn’t –
             wasn’t on par with, so.

             In sum, Bridgeman testified that two of his other employees – Thomas

and Kirby – had informed him of hearsay, telling him they had overheard Martinez

threatening to sue JB Electric for “pay” and “for sexist and racism because she’s

Spanish.” Bridgeman also testified Thomas and Kirby were the only individuals

who told him that; and that Martinez had never voiced any complaint to him in

those respects. Also, in response to Martinez’s counsel’s question, “did you

terminate her for bringing this wage and hour violation to your attention?”

Bridgeman testified, “That was the smallest thing to do, and it was time for her to

leave anyway.”


                                        -19-
             Martinez similarly proffered no evidence that she was discriminated

against based upon gender or that she made any complaint to that effect. When

asked during her deposition, “Did you tell anybody that you believed you were

being discriminated against because of [her] ethnicity?” she answered “No,” and

did not proffer any evidence indicating she was discriminated against in that

respect, either. Moreover, despite her counsel’s frequent use of the legal terms

“wage and hour issue” and “wage and hour violation” throughout their respective

depositions, Martinez and Bridgeman both testified that the substance of the “wage

and hour” claim Martinez asserted in this litigation – that JB Electric had failed to

appropriately pay her for being “on-call” during her lunch hour each day – had

never been discussed and had thus played no role in her termination. Rather, their

discussions concerning her “wages and hours,” prior to her termination, were

limited to Martinez’s request for a “raise” for “taking on more responsibility.”

             Vague complaints are insufficient to constitute opposition to an

unlawful employment practice. See Fox v. Eagle Distributing Co., Inc., 510 F.3d
587, 591 (6th Cir. 2007) (quoting Booker v. Brown & Williamson Tobacco Co.,

Inc., 879 F.2d 1304, 1313 (6th Cir. 1989)). Considering that, we find no error in

the circuit court’s decision to dismiss Martinez’s retaliation claims. Accordingly,

we restate and adopt the circuit court’s analysis in that respect:

             Plaintiff cannot sustain an action for retaliatory
             termination under KRS 337.990(9). When asked if she

                                         -20-
            had reported any wage and hour issue, Plaintiff admitted
            that she “just asked for a raise” because she was taking
            on more responsibility. Plaintiff did not engage in any
            action or complaint about her wages. It is impossible for
            her to be retaliated against for something she did not do.

            Plaintiff has failed to show that she faced discrimination
            at JB Electric, or that she was retaliated against for
            complaining about discrimination. To establish
            retaliation, the plaintiff must show: (1) that he was
            engaged in a protected activity, (2) that he was subjected
            to adverse treatment by his employer, and (3) that there
            was a causal connection between the activity engaged in
            and the employer’s treatment of him. Ky. Dep’t of Corr.
            v. McCullough, 123 S.W.3d 130, 133-34 (Ky. 2003). A
            person engages in protected activity when he makes a
            charge, files a complaint, testifies, assists, or participates
            in any manner in any investigation under KRS 344. KRS
            344.280. Plaintiff never filed a charge of discrimination
            with the Kentucky Human Rights Commission, made an
            inquiry with KHRC, nor voiced a complaint to anyone at
            JB Electric regarding discrimination. Since Plaintiff did
            not take such action, her termination could not have been
            a retaliation.

            In conclusion, Martinez’s appellate arguments demonstrate nothing

indicative of error. We therefore AFFIRM.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEES:

Matthew J. Baker                          T. Brian Lowder
Bowling Green, Kentucky                   Bowling Green, Kentucky


                                        -21-